Exhibit 10.23

*Certain identified information has been excluded from this exhibit because it
is

both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

The redacted confidential portions of the exhibit are marked by [***].

COMMERCIAL & DISTRIBUTION AGREEMENT

between

Siemens Healthcare Diagnostics Inc.

and

Universal Biosensors Pty Ltd.

This Commercial and Distribution Agreement, dated as of September 18, 2019 (the
“Distribution Agreement”) is between Siemens Healthcare Diagnostics Inc.,
incorporated in California and whose registered office is at 511 Benedict
Avenue, Tarrytown, New York 10591 (“SHDI”) and Universal Biosensors Pty Ltd.
(“UBI”), whose registered office is at 1 Corporate Avenue, Rowville, Victoria
3178, Australia, (collectively, “UBI” and together with SHDI, the “Parties”).

Background

WHEREAS, on September 9, 2011, UBI and SHDI entered into a Collaboration
Agreement and a Letter Agreement, on September 20, 2012 a Supplemental
Agreement, on December 12, 2014 a Xprecia Stride Letter Agreement, and
subsequent various amendments to the Collaboration Agreement (such amendments
together with the Collaboration agreement collectively, the “Collaboration
Agreement”) under which, among other things, UBI and SHDI agreed to collaborate
together on UBI’s development of a Stride Strip Product to be used in
conjunction with an associated Stride Instrument for SHDI to sell in the
hospital point-of-care coagulation market subject to the terms and conditions
set forth in the Supply Agreement;

WHEREAS, on September 9, 2011, UBI and SHDI entered into a Collaboration
Agreement and a Letter Agreement, on September 20, 2012 a Supplemental
Agreement, on December 12, 2014 a Xprecia Stride Letter Agreement, and
subsequent various amendments to the Collaboration Agreement (collectively, the
“Collaboration Agreement”); and whereas on September 20, 2012, SHDI and UBI
entered into a Supply Agreement (the “Supply Agreement,” and collectively with
the Collaboration Agreement, the “Agreements”);

WHEREAS, the Parties now wish to amend the commercial relationship between the
Parties and enter into this Distribution Agreement whereby, among other
commercial terms, SHDI shall provide UBI with Stride Instruments as described
herein after the execution of this Distribution Agreement (the “Execution Date”)
for UBI to distribute; and

WHEREAS, [***].

Now, THEREFORE, in consideration of the mutual promises, the Parties hereto
agree as follows:

ARTICLE 1    DEFINITIONS

“Execution Date” shall mean the date of execution of this Agreement.



--------------------------------------------------------------------------------

“Field” shall have the meaning given in Exhibit 1 attached.

[***]

[***]

“Prime Instruments” shall mean the handheld analyzer developed by UBI and
manufactured for SHDI (also often referred to as the Prime reader or meter)
[***].

“Prime Product” shall mean collectively the Prime Instrument, the Prime Strip
Product, and any Prime Product Accessories.

“Prime Strip Product” shall mean [***].

[***]

“Specifications” shall mean [***].

“Stride Instruments” shall mean the handheld analyzer developed by UBI and
manufactured for SHDI (also often referred to as the Stride reader or meter)
that is capable of reading and reporting results for Stride Strip Products and
contains the XPRECIA STRIDE brand name.

“Stride Strip Product” shall mean a PT/INR strip product manufactured by UBI for
SHDI and containing the XPRECIA STRIDE brand name.

“Stride Product” shall mean collectively the Stride Instrument, Stride Strip
Product, and any Stride Product Accessories, including LQC kits (as defined
below).

“Territory” shall mean global territory, unless otherwise explicitly stated.

All currency in this Distribution Agreement is in United States Dollars, unless
otherwise explicitly stated.



--------------------------------------------------------------------------------

Other terms are defined below:

ARTICLE 2    DISTRIBUTION ARRANGEMENT BETWEEN THE PARTIES

 

2.1

Distribution Rights

SHDI hereby relinquishes its exclusive right to commercialize and distribute the
Stride Product and Prime Product, and all components thereof individually or
collectively, to the professional Point of Care market segment, except SHDI
retains non-exclusive distribution and other rights set forth in the Agreements
only to the extent necessary to fulfill existing contracts for the Stride
Product [***]. SHDI relinquishes all distribution and other rights to the Stride
Product and the Prime Product, and all components thereof individually or
collectively, under the Agreements for all applicable markets upon the Execution
Date. For the avoidance of doubt, the rights transferred to UBI pursuant to this
Distribution Agreement include, among other things, any rights and/or
obligations necessary to seek regulatory registration and approval with respect
to the Stride Product, the Prime Product, or any other product, and all
components thereof individually or collectively, in jurisdictions whether or not
the Stride Product or Prime Product is currently sold there, or where additional
or further regulatory registrations and/or approvals are or become necessary,
which rights shall include but not be limited to: (i) disclosing any information
necessary to the relevant regulatory entity, (ii) completing and submitting any
required documentation related to the registration and approval, and (iii) any
other action UBI shall determine in its sole discretion is necessary with
respect to seeking such registration or approval. [***].

SHDI agrees to comply with the following obligations to enable UBI to fulfill
its role as a distributor:

 

2.2

SHDI’s Distribution Arrangement Obligations

 

(a)

Within five (5) days of the Execution Date, SHDI shall send a letter to [***]
stating that that SHDI consents to [***] manufacturing any brand of instruments
for UBI [***]. UBI acknowledges that SHDI is not responsible for [***] agreement
to UBI’s manufacturing terms.

 

(b)

After the [***], Siemens is no longer responsible for any Stride Instruments
and/or alternative instrument (excluding the Stride Instruments described in
2.2(d) below) that [***] manufactures for UBI, and SHDI will not be involved in
any relationship going forward between UBI and [***], although Siemens will
provide any necessary support to UBI and [***] to the extent it is able to do
so.

 

(c)

Within five (5) days of the Execution Date, SHDI shall provide to UBI in writing
the information listed and as agreed to in Exhibit 2 to this Distribution
Agreement.

 

(d)

[***]. Except as for matters directly related to actions mandated by the SHDI
quality/regulatory system or by regulatory authorities, SHDI shall in no way
discourage its customers from using the Stride Product or any components
thereof.

 

(e)

SHDI hereby appoints UBI exclusively to distribute and receive payment for
approximately [***] Stride Instruments, which shall come in the manufacturer’s
final box packaging, that are currently in SHDI’s inventory. UBI may distribute
the Stride Instruments directly or through



--------------------------------------------------------------------------------

  UBI-appointed distributors. Projected inventory is subject to changes based
upon [***]. The final inventory amount shall be contained on Exhibit 2. For each
instrument less than [***] provided by SHDI, SHDI shall pay to UBI [***] per
instrument for each instrument. For each instrument less than [***] provided by
SHDI, SHDI shall pay to UBI [***] per instrument for each instrument.

 

(f)

SHDI shall provide UBI the Stride Instruments referenced above in Section 2.2(d)
as follows:

1. UBI shall place purchase orders in writing at times to be determined solely
by UBI, such purchase orders shall in no case be for fewer than [***].

2. After receipt of such written purchase order, SHDI shall have no longer than
[***] (the “Lead Time”) to deliver the order to the country of destination
designated by UBI, provided that any additional time required to clear customs
in any jurisdiction that requires such clearance shall not be included in the
[***].

3. All purchase orders to be delivered to a facility designated by UBI. SHDI
shall ship Stride Instruments to UBI in increments of [***] at a time pursuant
to the installment schedule determined by the Parties and at UBI’s cost to a
designated facility of UBI’s choosing. The address of such designated facility
to be provided to SHDI within [***] from the Execution Date of the Agreement or
with the first purchase order whichever is sooner.

4. [***].

5. After the end of [***], SHDI shall ship any remaining Stride Instruments as
described in Section 2.2(d) to the designated UBI facility.

 

(g)

In addition to UBI’s right to sell, market, and distribute Stride Instruments,
[***], SHDI hereby appoints UBI to market and sell to customers the Stride Strip
Products, including those bearing Siemens’ brand, directly or through
UBI-appointed distributors in connection with the sale by UBI or any partner of
its choosing, of the Stride Instruments as set forth in clause (d) above. UBI
can also sell non-Siemens branded strips that are compatible with the Stride
Instrument in connection with the Stride Instruments referenced in clause
(d) above at its discretion, [***]. [***].

 

(h)

UBI shall have the right to use the SHDI brand in connection with its sales,
distribution, and marketing of Stride Products, or any components thereof,
[***]. [***], provide service and support for the distribution and sale of all
Stride Products, or any components thereof, to SHDI customers. [***]. For the
avoidance of doubt, UBI may sell non-Siemens branded strips to any customers who
are still using Siemens-branded instruments [***]. During all times that UBI is
selling the Stride Product, UBI will adhere to the current arrangement in terms
of quality assurance.

 

(i)

During the [***], SHDI will make available to UBI for purchase an adequate
number (which number shall be determined between the Parties) of [***] for the
Stride Product which have been sold by UBI. If SHDI is unable to continue
supplying UBI with [***] beyond [***], SHDI will assist UBI in its efforts to
establish uninterrupted supply of [***] beyond [***] with the supplier of [***].
[***].



--------------------------------------------------------------------------------

(j)

SHDI will support UBI in its efforts to identify and appoint distributors [***].
[***].

 

(k)

SHDI to collaborate with UBI on customer transition as may be agreed between the
Parties’ designated marketing and sales representatives.

 

(l)

SHDI shall purchase at least [***] during [***] at the contractually stated
strip price contained in Exhibit 2. SHDI shall make a [***] prepayment for such
[***] to UBI in cash to a bank account specified by UBI on or before [***]. This
amount shall be applied by UBI against all invoices delivered by UBI to SHDI for
[***] after the Execution Date of this Distribution Agreement. After the [***]
is fully deducted from invoices payable by SHDI to UBI, SHDI will make payment
on any invoices for Stride Strip Product purchases delivered by UBI to SHDI in
cash promptly upon receipt thereof.

 

(m)

SHDI’s commitment to purchase [***] shall terminate when SHDI has completed
payment for [***] at the contractually stated strip price contained in Exhibit
2, which in any event shall occur no later than the end of [***]. The Parties
acknowledge that SHDI may have contractual commitments that extend beyond [***].
In such circumstances, the Parties agree to discuss in good faith how to manage
such customers and reach an amicable outcome for the Parties and the applicable
customer, including Siemens shall have the option to purchase additional [***]
at the contractual price contained herein for a reasonable time beyond [***].

 

(n)

[***] shall have a minimum shelf life of [***] when received by SHDI. SHDI shall
provide a [***] forecast of anticipated [***] purchasing needs with only [***]
of such forecast binding on the Parties.

 

2.3

UBI’s Distribution Arrangement Obligations

 

(a)

UBI represents that it (with its principals and employees) possesses the
technical know-how, resources, infrastructure, and ability to sell the Stride
Instruments manufactured by or for SHDI and intends to sell the Stride
Instruments and Stride Strip Products described in section 2.2.(e) on the terms
set forth herein and in the Territory independently and not through a sales
agent or other representative of any third-party other than SHDI.

 

(b)

SHDI is desirous of having UBI sell the Stride Instruments in such Territory on
the terms and conditions set forth herein.

 

2.4

UBI’s Stride Strip Product Supply Obligations

UBI’s supply of Stride Strip Products is controlled by the Parties’ Supply
Agreement which remains in effect except as otherwise modified. In the event
there is a conflict between this Distribution Agreement and the Supply
Agreement, this Distribution Agreement shall control and prevail.



--------------------------------------------------------------------------------

2.5

Failure to Supply Event to Enforce Bank Guarantee

If UBI fails to deliver to SHDI the full quantity of [***] requested by Siemens
to be delivered in such month, to the extent such Purchase Order is submitted by
SHDI with sufficient lead-time as set forth in Section 4.1 of the Supply
Agreement, is consistent with Siemens’ forecasts, which forecasts shall have
been delivered to and accepted by UBI as of the terms of the Supply Agreement,
and does not exceed UBI’s supply commitment; and except to the extent such
failure or delay is caused by Force Majeure or by SHDI’s failure or delay in
delivering any applicable [***] in sufficient quantity necessary to produce the
quantity of such [***] requested, then, UBI will endeavor to advise SHDI in
advance of any inability to make full and timely delivery of [***]which SHDI has
ordered. UBI has an opportunity to cure such failed supply within [***],
assuming opportunity to cure is not deemed futile. If the supply issue is not
cured within [***], a Failure to Supply Event has occurred and SHDI shall be
entitled to enforce the Bank Guarantee (defined below) attached hereto as
Exhibit 3. For the avoidance of doubt, Section 1.12 of the Parties’ Supply
Agreement is not replaced by this Section and shall still be binding on the
Parties.

ARTICLE 3    MANUFACTURING CHANGE REQUESTS BY UBI

UBI shall at all times retain all manufacturing rights with respect to the
Stride Strip Product, including all rights to subcontract its manufacturing
and/or relocate its manufacturing facility and/or change its strip manufacturing
procedures (“Manufacturing Changes”). [***]. [***]. The Parties shall negotiate
in good faith to resolve any issues with Manufacturing Changes.

 

3.1

Manufacturing Process and Calibrations

UBI intends to implement a master lot/working lot calibration process, and shall
seek SHDI’s prior review and approval, which approval or denial shall not be
unreasonably withheld or delayed and shall be delivered no later than three
(3) months after any such request by UBI.

 

3.2

Manufacturing Process and Shelf Life

UBI intends to implement [***] expiration extensions providing at least [***]
shelf life for the [***] and shall seek SHDI’s prior review and approval, which
approval or denial shall be delivered no later than [***] from such request by
UBI. [***].

 

3.3

Last-Time Buy

SHDI may make a last time buy by [***]. Last time buy means the last purchase by
SHDI which may consist of quantities of [***] higher than forecasted volumes due
to SHDI’s requirement to provide the [***] to the end of its life cycle. Such
quantities to be agreed to by the Parties and shall be within the production
capacity of UBI.

ARTICLE 4    PRODUCT REGISTRATION

SHDI commits to maintain any required and already obtained regulatory product
registrations for the [***] in countries where SHDI currently generates revenue
from sales of the Stride Product. [***], UBI is responsible for any product
registrations for any non-Siemens branded Stride Instrument or alternative
instrument. The Parties shall designate representatives to coordinate such
filings between the Parties [***].



--------------------------------------------------------------------------------

4.1

Re-registration

UBI acknowledges that a UBI Manufacturing Change may require SHDI to re-register
the Stride Product in certain jurisdictions, which may involve additional
resource commitments and expenses for SHDI. At least [***] prior to implementing
any Manufacturing Change, the Parties shall discuss UBI’s proposed Manufacturing
Change(s), and if: (i) the aggregate of all such reasonable registration related
costs incurred by SHDI over the [***] for the Manufacturing Change(s) would
exceed [***] and (ii) SHDI does not withhold approval pursuant to Article 3
above, UBI will reimburse Siemens for any reasonable registration related
expenses incurred and documented by Siemens that exceed [***] and/or UBI may
propose other solutions for the Parties to consider and negotiate in good faith.
[***].

ARTICLE 5    OPERATIONS

 

5.1

Acceptance of Stride Instrument Supplied by SHDI

 

(a)

All orders for the Stride Instrument that SHDI receives from UBI are subject to
acceptance by SHDI. UBI will place orders and place delivery schedules with SHDI
for its requirements in accordance with the agreed upon Lead Time. SHDI’s Lead
Time may be amended from time to time upon no less than [***] days prior written
notice from SHDI to UBI so that adequate inventory is maintained, and only upon
agreement of all Parties. UBI should attempt, as a matter of course, to
determine the availability of [***] before making any binding commitment to
supply to customers.

 

(b)

SHDI will use commercially reasonable efforts to fill the accepted orders as
promptly as practicable, subject, however, to any delays caused by other orders
or requirements, transportation conditions, labor or material shortages,
governmental restrictions or embargo, strikes, riots, fires, acts of God, or any
other cause beyond the reasonable control of SHDI. In all cases SHDI will
endeavor to advise UBI in advance of any inability to make full and timely
delivery of any Stride Instruments which UBI has ordered.

 

5.2

Delivery

 

(a)

All Stride Instruments ordered by UBI shall be packed for shipment and storage
in accordance with SHDI’s standard commercial practices, provided that SHDI
packages, labels, stores, and supplies shall be in compliance and in accordance
with: (i) all applicable local, state, federal and national laws, regulation,
rules, guidelines and procedures, including but not limited to the U.S. Federal
Food, Drug and Cosmetic Act, as amended, and the regulations issued thereunder;
(ii) applicable standards relating to current good manufacturing practices for
the type of Stride Instrument furnished hereunder promulgated by any
governmental authority having jurisdiction over the manufacture and sale of such
products, in the form of laws, statutes, regulations, or guidance documents; and
(iii) the Stride Instrument product Specifications. SHDI shall bear all costs
associated with label printing, labeling, and packaging of the Stride
Instrument.

 

(b)

[***]. Accordingly, UBI agrees to properly disclose and appropriately reflect
the credit or reduction in price in any costs claimed or charges made to
Medicare, Medicaid or other federal or state health insurance programs which
reimburse the products and require such disclosure.



--------------------------------------------------------------------------------

5.3

Acceptance of Stride Instruments

 

(a)

UBI shall inspect all shipments of Stride Instruments received from SHDI for
conformity with its orders. UBI shall notify SHDI and the carrier if any of the
Stride Instruments are damaged, missing or not in conformity with UBI’s order
(“Non-Conforming”), as soon as possible, and no later than eight (8) calendar
days after receipt of the Stride Instruments. UBI’s failure to do so will be
deemed a waiver of any such claims, except in the case of latent defects not
discoverable by normal incoming inspection procedures. The Stride Instrument
will be held by UBI at UBI’s risk.

 

(b)

Upon receipt of UBI’s notification that any Stride Instrument is Non-Conforming,
SHDI may elect to inspect the Stride Instrument. If SHDI agrees that the Stride
Instrument is Non-Conforming and that such defect or Non-Conformity is
attributable to SHDI shall replace or correct such Stride Instrument or if
replacement is not possible, SHDI shall reimburse UBI, as UBI’s sole remedy.

 

(c)

Unless SHDI has expressly authorized or permitted the return of any Stride
Instrument Products hereunder, SHDI shall not be obligated to accept from UBI
any Stride Instruments returned, nor to make any exchange thereof.

 

(d)

Except in the case of damage or defect attributable to SHDI as notified to SHDI
pursuant to this Article 5 or warranty claims, UBI shall not make any claims
against SHDI for any Non-Conforming Stride Instruments.

ARTICLE 6    OUTSTANDING PAYMENT OBLIGATIONS

As promptly as practicable after the Execution Date, (i) UBI shall extinguish
[***] of outstanding purchase orders related to the Collaboration Agreement and
(ii) SHDI shall extinguish [***] that was paid to UBI pursuant to Section 3.2 of
the Supply Agreement.

ARTICLE 7    BUSINESS DEVELOPMENT SUPPORT

SHDI will support UBI in good faith in the establishment of an agreement with
another partner, [***]. Such support will include, but is not limited to, [***].
[***]. [***].

ARTICLE 8    UBI PERFORMANCE GUARANTEE

A performance guarantee [***] shall be held in a UBI bank account with
Commonwealth Bank of Australia, [***]. SHDI shall be under no obligation to
deliver the Stride Instruments referenced herein in section 2.2(d), (e), and
(f), until SHDI’s receipt of a fully-effectuated Bank Guarantee from UBI. In the
event that this Distribution Agreement is terminated due to a breach of this
Distribution Agreement by UBI, (such breach either not disputed by UBI or
admitted by UBI or breach finally determined in accordance with the dispute
resolution procedures in Article 14 of the Supply Agreement) or due to UBI’s
insolvency as set forth in Section 17.1(b), the Bank Guarantee shall survive
such termination.



--------------------------------------------------------------------------------

ARTICLE 9    [***]

 

9.1

[***]

[***]. [***]. [***]. [***]. [***]. [***]. [***]. [***].

 

9.2

[***]

[***].

ARTICLE 10    TERM

This Distribution Agreement shall commence on the Execution Date and shall
continue in full force and effect until [***], unless extended by mutual written
agreement by the Parties’ or their authorized representatives, unless sooner
terminated as provided herein.

ARTICLE 11    INTELLECTUAL PROPERTY LICENSES

 

11.1

[***]

 

(a)

[***]. [***] .

 

(b)

[***]. [***].

 

(c)

[***].

 

(d)

[***].

 

(e)

[***]. [***]. [***].

 

(f)

[***]. [***].

 

11.2

[***]

 

(a)

[***]. [***]. [***]. [***]:

[***]. [***]. [***]. [***]. [***]. [***]. [***]. [***].

ARTICLE 12    CONFIDENTIALITY

 

12.1

Parties’ Confidential Information

 

(a)

This Distribution Agreement, its terms, and the negotiations leading to this
agreement are confidential. No Party shall disclose or cause to be disclosed
this Distribution Agreement, the terms of this agreement, or any drafts or
communications relating to the negotiation of this Agreement to any person not a
Party to this Distribution Agreement without the written consent of all Parties.
Notwithstanding anything contained within this Section 12, each Party may share
this Distribution Agreement, its terms, and any drafts or the negotiations
leading to this Agreement, with its respective lawyers, advisors, consultants,
accountants and auditors on a need to know basis provided these individuals
agree to use and maintain the information in a confidential manner consistent
with the provisions contained in this Agreement.



--------------------------------------------------------------------------------

(b)

The parties acknowledge that, as a result of this Distribution Agreement, each
may become acquainted with the confidential or proprietary data (“Confidential
Information”) of the other party, including data concerning a party’s services,
products, business methods, financial information, projections, technology,
databases, customer, distributors, supplier, and employee information, Trade
Secrets (as defined below), and other information the secrecy of which is valued
by the disclosing party. The receiving party shall: (i) hold the disclosing
party’s Confidential Information in strict confidence; (ii) refrain from
disclosing Confidential Information to any third parties or to its own employees
or consultants other than those who need to know the Confidential Information,
who are aware of the confidential nature of the Confidential Information, and
who have a confidentiality obligation to the receiving party; and (iii) use the
Confidential Information only as authorized under this Agreement.

 

(b)

Notwithstanding anything to the contrary in this Agreement, the receiving party
will have no obligation with respect to any Confidential Information which:
(i) is already known to the receiving party without any confidentiality
undertaking (as evidenced by reasonable supporting documentation in existence as
of the date of receipt of the Confidential Information); (ii) is or becomes
publicly known through no fault of the receiving party; (iii) is developed by
the receiving party independently of the Confidential Information (as evidenced
by reasonable supporting documentation); (iv) is approved for release in writing
by disclosing party; (v) is required to be disclosed by law or in connection
with a request of a court or governmental agency, provided, however, that the
receiving party will provide the disclosing party with at least ten calendar
days’ advance written notice prior to disclosure to permit the disclosing party
to obtain a protective order or other similar relief; or (vi) is, to the
receiving party’s knowledge, rightfully received from a third party having no
secrecy or confidentiality obligation to the disclosing party.

 

(c)

The receiving party’s obligations under this Distribution Agreement will apply
to Confidential Information during the term of this Agreement; provided,
however, that for any Confidential Information constituting a trade secret as
defined under the California Uniform Trade Secrets Act (“Trade Secret”), as now
in force or hereafter amended, or any similar successor law, the receiving
party’s obligations will continue to apply to the Confidential Information,
[***], for so long as the Confidential Information continues to constitute a
Trade Secret.

 

(d)

All documents and other tangible materials embodying Confidential Information
(including reports, marketing materials, and other work product prepared by
receiving party based wholly or partly on Confidential Information),
irrespective of media, will be, at the disclosing Party’s option, promptly
returned to the disclosing Party or destroyed by the receiving party (such
destruction to be certified by the receiving party) upon thirty (30) calendar
days’ notice by the disclosing party.

 

(e)

In the event either Party desires to disclose the existence of this Agreement or
the terms of this Agreement to any third-party not authorized herein, the Party
desiring to disclose such information, shall request permission from the other
Party in writing. The confidentiality obligations set forth in this Article 12
continue beyond the termination or expiration of this Distribution Agreement.



--------------------------------------------------------------------------------

ARTICLE 13    Facilities, Books and Records

 

13.1

Audit Rights

 

(a)

SHDI (or a third party retained by SHDI) shall be entitled to conduct an audit
of UBI upon reasonable prior notice, to ensure UBI’s performance under this
Agreement or any related agreement, provided that SHDI shall not be entitled to
conduct more than one (1) audit every year.

 

(b)

SHDI can conduct an audit of UBI if SHDI has obtained good faith information
which indicates that UBI:

 

  (i)

may have breached any of its obligations, representations or warranties under
this Agreement; or

 

  (ii)

may have good cause to terminate the Agreement in accordance with this
Distribution Agreement.

 

(c)

UBI agrees to fully cooperate in any audit to which it may be subject and agrees
to keep and make available in the case of audit, books and records relating to
its obligations under this Distribution Agreement.

 

(d)

UBI agrees to make available its facilities and warehouses available for audit
and inspection pursuant to the terms in this Article.

 

(e)

UBI’s failure to comply with this Article shall constitute a material breach for
purposes of this Agreement. Notwithstanding any other provision or this
Agreement, the rights of SHDI hereunder shall be specifically enforceable in any
court of competent jurisdiction.

ARTICLE 14    OTHER OBLIGATIONS OF THE PARTIES

 

14.1

Insurance

The Parties shall procure and maintain in full force and effect during the term
of this Distribution Agreement valid insurance policies, through an insurance
carrier possessing at least an A.M. Best Rating of “A-“, in connection with its
activities as contemplated hereby, which policies shall provide for appropriate
insurance in a reasonable amount of coverage, but in no event less than the
following limits:

 

(a)

[***].

 

(b)

[***]. [***]. [***]. [***].

 

14.2

Compliance with Applicable Law

 

(a)

The Parties shall comply with the U.S. Foreign Corrupt Practices Act, U.S. and
non-U.S. anti-bribery and anti-corruption laws, the Anti-Kick Back law, and all
other laws, rules and regulations applicable to this Agreement and to all
transactions and activities contemplated by or to be performed hereunder.

 

(b)

The Parties shall perform their duties under this Distribution Agreement in
compliance with all applicable laws and regulations and conduct themselves in a
manner that will reflect favorably at all times on the other Party and the
Stride Product, and not engage in any deceptive, misleading, or unethical
practice that might have a commercially detrimental effect on same.

 

(c)

UBI shall provide immediate notification to SHDI upon discovery of any potential
violation of SHDI Business Conduct Guidelines attached hereto and fully
incorporated herein, the U.S. Foreign Corrupt Practices Act, any U.S. or
non-U.S. anti-bribery and anti-corruption laws, the Anti-Kick Back law, or any
other laws, rules and regulations applicable to this Agreement. Further, UBI
shall cooperate with SHDI in any investigation regarding such potential
violations.

 



--------------------------------------------------------------------------------

(d)

The Parties agree to fully comply with the requirements set forth by any
applicable legislation in the Territory. [***]. [***].

 

(e)

UBI shall be responsible for its own taxes incurred, and Siemens shall be
responsible for its own taxes incurred, whether in the Territory or any other
country, now or hereafter imposed with respect to the transactions contemplated
hereunder.

 

14.3

SDHI Business Conduct Guidelines

 

(a)

UBI has read and understands the SHDI Supplier Code of Conduct, attached hereto
as Exhibit 4, and agrees to comply with this program with respect to its
obligations under this Distribution Agreement, and such guidelines are
incorporated herein.

ARTICLE 15    RECALLS

If SHDI decides to institute a recall of any Stride Instrument from the
marketplace (“Product Recall”), whether mandated by local governmental
authorities, or instituted by voluntary action, or to undertake any other form
of Field Corrective Action (“FCA”) with respect to any Stride Instrument or any
component thereof (including software) for safety checks or modifications or, as
applicable, installation of appropriate upgrades, software fixes, or related
items, then upon notification by SHDI, UBI shall implement the Product Recall
(or FCA) as instructed by SHDI. UBI shall inform its customers of the Stride
Instrument and end users of the Product Recall (or FCA) in a timely manner and
in accordance with the instructional materials provided by SHDI. All reasonable
out-of-pocket costs associated with the Product Recall including without
limitation, the cost of parts required for such activities and the associated
labor costs shall be borne by the party responsible for the Product Recall.
Irrespective of the case of the Product Recall, the Parties shall fully
cooperate with each other in implementing and managing the Product Recall. If
necessary, UBI shall reasonably comply with all medical vigilance or post-market
surveillance requirements applicable in the Territory for Product-related
corrective actions of the type contemplated herein. [***].

ARTICLE 16    Additional Obligations of the Parties/Representations and
Warranties

 

16.1

Additional Obligations of UBI

 

(a)

[***], UBI shall remove the branding on Siemens’ Stride and Prime Products
described in section 2.2(d) that have not been sold to or placed [***] to
customers (and may replace it with branding of UBI’s choice) and may remove
certain packaging and replace batteries for Siemens’ Stride and Prime Products.
[***], UBI shall not modify the Stride Products, including packaging, labeling,
inserts or instructions, apart from batteries, for use, in any way without the
prior written consent of SHDI.

 

(b)

UBI shall store and distribute the Stride Products while containing SHDI and/or
XPRECIA STRIDE and/or STRIDE brand in accordance with the conditions shown on
the Product’s labeling.

 

(c)

UBI shall transfer to end customers as soon as reasonably possible all
information provided by SHDI and only to the extent such information is in fact
provided by SHDI at SHDI’s cost and is necessary for the safe use of the Stride
Instrument, including instructions for use, material safety data sheets,
customer bulletins and other mandatory safety related documents.



--------------------------------------------------------------------------------

(d)

UBI shall communicate all technical support bulletins to the designated
recipient(s) at UBI as they become available. Information contained in technical
support bulletins are written specifically for use by qualified support staff
and shall be considered confidential and not communicated to third parties
without consent from SHDI.

 

(e)

UBI agrees to provide to its customers a UBI warranty, a copy of which shall
also be provided to SHDI for its records.

 

(g)

UBI shall, subject to applicable data protection laws, make available to SHDI
upon request all documentation and information related to performance of this
Agreement.

 

16.2

Additional Obligations of SHDI

 

(a)

SHDI, or its manufacturing partner, shall manufacture, package, label, store,
and supply Stride Products in compliance and in accordance with: (i) all
applicable local, state, federal and national laws, regulation, rules,
guidelines and procedures, including but not limited to the U.S. Federal Food,
Drug and Cosmetic Act, as amended and the regulations issued there under;
(ii) applicable standards relating to current good manufacturing practices for
the type of Stride Products furnished hereunder promulgated by any governmental
authority having jurisdiction over the manufacture and sale of such Stride
Products, in the form of laws, statutes, regulations, or guidance documents; and
(iii) the Stride Products Specifications. [***].

 

(b)

SHDI shall notify UBI immediately in writing should SHDI become aware of any
defect or condition which may render any of the Stride Products in violation of
the Food, Drug and Cosmetic Act or any other applicable law.

 

(c)

SHDI shall notify the appropriate federal, state and local authorities of any
customer complaints or other occurrences regarding the Stride Products which are
required to be so reported in accordance with SHDI compliant procedures as
contained in the Parties’ Quality Agreement. SHDI shall be responsible for
evaluating all complaints regarding the Stride Products. For complaints from
SHDI’s customers, SHDI shall be responsible for responding to the complaint(s).
For UBI customers, UBI shall forward customer complaints to Siemens and Siemens
shall provide the results of its applicable evaluation to UBI to inform UBI’s
response to its customer(s). If a customer complaint is related to the Stride
Strip Product, UBI is responsible for evaluating the complaint.

 

16.3

SHDI Representations and Warranties

 

(a)

[***]. The provisions of the warranty provided by SHDI and attached hereto
(“SHDI Warranty”) are UBI’s sole and exclusive remedy in respect of any claim
for Stride Products, but excluding the Stride Strip Products, defect or breach
of warranty.

 

(b)

To the extent any nonperformance of the Stride Product is caused by the
nonperformance of the Stride Strip Product, SHDI representations and warranties
shall not apply.

 

(c)

SHDI represents and warrants that: (i) it has the full right, power, and
corporate authority to enter into this Agreement and to make the promises set
forth in this Agreement and there are no outstanding agreements, assignments or
encumbrances in existence inconsistent with the provisions of this Agreement;
(ii) no actions are threatened or pending before any court or governmental
authority or other tribunal relating to the Stride Product that would affect
SHDI’s ability to perform its obligations hereunder; (iii) the Stride Product
will not contain



--------------------------------------------------------------------------------

  any material other than those specifically listed in the Product
specification; (iv) the Stride Product and SHDI’s manufacturing processes and
methods do not infringe on the intellectual rights of any third party, and;
(v) its employees, agents or representatives performing services or supplying
products, parts, or raw materials in connection with the Stride Product and/or
this Agreement, are not now nor have ever been: (a) convicted of a criminal
offense related to health care; or (b) excluded, debarred, or otherwise
ineligible for participation in a U.S. “Federal health care program” as defined
in 42 U.S.C. ‘1320a-7b(f) (or any applicable successor statutory section) or in
any other government payment program. SHDI hereby further certifies that it will
immediately notify UBI upon its receipt of any indication, whether or not
official, that SHDI, its employees, agents or representatives performing
services or supplying products, parts, or raw materials in connection with the
Stride Product and/or this Agreement, shall be excluded from any U.S. Federal
health care program, as defined above, for any reason during the Term.

 

(d)

OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE SUPPLY AGREEMENT,
THE PARTIES EACH HEREBY DISCLAIM ALL WARRANTIES, EXPRESS AND IMPLIED, IN
CONNECTION WITH THIS AGREEMENT AND THE PRODUCTS, INCLUDING, WITHOUT LIMITATION,
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
CLEAR TITLE, OR NON-INFRINGEMENT. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE ENTIRE LIABILITY OF EITHER PARTY IN RELATION TO ANY PRODUCTS AND
/ OR ANY ASSOCIATED ADVICE OR SERVICES, WHETHER BY REASON OF ANY REPRESENTATION
(UNLESS FRAUDULENT) OR ANY IMPLIED WARRANTY, CONDITION OR OTHER TERM OR ANY DUTY
AT COMMON LAW (INCLUDING TORT AND NEGLIGENCE) OR UNDER THE AGREEMENT SHALL NOT
EXCEED THE PRICE OF THE RELEVANT PRODUCTS.

 

(e)

SHDI specifically warrants to UBI that the Stride Product as of the date of
shipment to UBI or its designee and until expiration of the Product’s label
expiration date: (a) conform to the applicable Specifications and claims made by
SHDI for the Stride Products; (b) comply with all legal standards; and (c) are
free from defects in design, workmanship and materials.

ARTICLE 17    TERMINATION

Section 17.1    Right to Terminate

 

(a)

Either party may terminate this Agreement in writing with immediate effect if
the other party neglects or fails to perform, observe, or correct a material
breach of its obligations under this Agreement to the non-breaching party within
thirty (30) calendar days of written notice indicating the nature of the breach.
The non-breaching party may terminate this Agreement immediately upon notice to
the breaching party if the material breach triggering such termination is not
curable.

 

(b)

This Agreement may be terminated by either party with immediate effect if a
regulatory authority of competent jurisdiction has determined the other Party
shall be subject to insolvency or bankruptcy proceedings or the other Party has
initiated insolvency and/or bankruptcy proceedings. In the event that UBI
becomes insolvent during [***] and has not fulfilled its [***] obligations equal
to [***], then SHDI may seek from UBI reimbursement of the outstanding monetary
amount equal to the volume [***] that have not been supplied, whether or not
this Distribution Agreement has already terminated.



--------------------------------------------------------------------------------

(c)

This Agreement may be terminated by either Party with immediate effect if the
other party consolidates, merges or sells all or substantially all of its assets
to a direct competitor of the other Party without the other Party’s prior
written consent, or assigns or attempts to assign this Agreement without the
other Party’s prior written consent.

 

(d)

Any post-termination rights of a Party as contained in the Parties’ Supply
Agreement are incorporated herein.

 

(e)

[***]. [***].

 

17.2

Applicability of Terms After Termination

 

(a)

In the event of a breach of this Agreement by UBI where UBI does not dispute
such breach, UBI shall, at SHDI’s request:

 

  (i)

[***]

 

  (ii)

[***]

 

  (iii)

[***].

 

(b)

Applicability of Terms after Termination:

 

  (i)

In the event of termination or expiration, this Agreement shall, remain
applicable to any orders for Products which UBI has previously placed with SHDI.
In the event that termination occurs due to UBI’s breach, SHDI shall fill UBI’s
previously orders solely at SHDI’s discretion.

Article 18    Limitation on Liability/Indemnification

 

18.1

Limitation on Liability

Except as provided in the Bank Guarantee, in no event shall either Party’s
liability hereunder exceed the actual loss or damage sustained by the other
party, up to the purchase price of the Products giving rise to such loss or
damage during the year in which the loss or damage occurred. NEITHER PARTY SHALL
BE LIABLE FOR ANY LOSS OF USE, REVENUE OR ANTICIPATED PROFITS, COST OF
SUBSTITUTE PRODUCTS OR SERVICES, LOSS OF STORED, TRANSMITTED OR RECORDED DATA,
OR FOR ANY INDIRECT, INCIDENTAL, UNFORESEEN, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE SALE OR USE
OF THE PRODUCTS. This provision does not affect third party claims for personal
injury arising as a result of a Party’s negligence or, or a Party’s
indemnification obligations for third-party claims to the extent set out in this
Agreement. THE FOREGOING IS A SEPARATE, ESSENTIAL TERM OF THIS AGREEMENT AND
SHALL BE EFFECTIVE UPON THE FAILURE OF ANY REMEDY, EXCLUSIVE OR NOT.

 

18.2

UBI Indemnification

UBI’s indemnification obligations under the Collaboration Agreement Section 17.2
are incorporated herein. UBI will also defend and otherwise hold harmless SHDI
from any third-party claim, loss, damage, or liability (“Third-Party Claim”)
that is due to: (i) UBI’s misrepresentations or omissions



--------------------------------------------------------------------------------

with respect to the Products; (ii) UBI’s failure to perform any covenants of UBI
in this Agreement; and (iii) UBI’s violation of law. Notwithstanding the
foregoing, in no event will UBI’s indemnification obligations apply to any
Third-Party Claim caused by SHDI’s acts or omissions.

 

18.3

SHDI Indemnification

SDHI’s indemnification obligations under the Collaboration Agreement
Section 17.1 are incorporated herein. SHDI will also defend and otherwise hold
harmless UBI from any Third-Party Claim that is due to: (i) SHDI’s
misrepresentations or omissions with respect to [***]; (ii) SHDI’s failure to
perform any covenants of SHDI in this Agreement; and (iii) SHDI’s violation of
law. Notwithstanding the foregoing, in no event will SHDI’s indemnification
obligations apply to any Third-Party Claim caused by UBI’s acts or omissions.

 

18.4

Indemnification Procedures

If either Party believes that it may be entitled to indemnification under this
Agreement (an “Indemnified Party”), it shall give written notice to the Party
obligated to indemnify it (an “Indemnifying Party”) with reasonable promptness
upon becoming aware of any Third-Party Claim or other facts upon which a claim
for indemnification will be based. Such notice shall set forth such information
with respect thereto as is then reasonably available to the Indemnified Party.
The Indemnifying Party shall have the right to control the defense of any such
Third-Party Claim, including the selection and management of counsel reasonably
satisfactory to the Indemnified Party. The Indemnified Party shall cooperate in
such defense and make available all records, materials and witnesses reasonably
requested by the Indemnifying Party in connection therewith at the Indemnifying
Party’s expense. If the Indemnifying Party shall have assumed the defense of the
Third-Party Claim with counsel reasonably satisfactory to the Indemnified Party,
the Indemnifying Party shall not be liable to the Indemnified Party for any
legal or other expenses (other than for reasonable costs of investigation)
subsequently incurred by the Indemnified Party in connection with the defense
thereof. The Indemnifying Party shall not be liable for any Third-Party Claim
settled without its consent, which consent shall not be unreasonably withheld or
delayed. The Indemnifying Party shall obtain the written consent of the
Indemnified Party prior to ceasing to defend, settling or otherwise disposing of
any Third-Party Claim if as a result thereof the Indemnified Party would become
subject to injunctive or other equitable relief or if the Indemnified Party may
reasonably object to such disposition of such Third-Party Claim based on an
adverse effect on the Indemnified Party.

 

18.5

Indemnification of Infringement Claims

[***]. [***]. [***]. [***]. [***]. [***]. [***].

Section 18.6    Dispute Resolution

The Parties agree that any dispute arising under or relating to the Parties’
rights and obligations under this Distribution Agreement shall be resolved in
accordance with Article 14 of the Parties’ Supply Agreement and are hereby
incorporated by reference in this Supply Agreement.



--------------------------------------------------------------------------------

The provisions set forth in this Article 18 shall survive the termination or
expiration of this Distribution Agreement.

ARTICLE 19    INTERPRETATION AND ENFORCEMENT

Section 19.1    Notices

All notices required under this Agreement shall be sent by registered or
recorded delivery air mail letter, postage pre-paid and return receipt
requested, or by a reputable international courier providing proof of delivery,
and shall be deemed duly given on the day on which the notice is received,
unless otherwise expressly specified herein.

Notices shall be addressed:

In the case of SHDI, to:

Siemens Healthcare Diagnostics Inc.

Attn.: Head of Point of Care, Laboratory Diagnostics    ]

Address: 2 Edgewater Drive, Norwood, MA 02062

or to such other person or address as SHDI may from time to time furnish to UBI.

With a copy to:

Siemens Healthcare Diagnostics Inc.

Legal Department

Attn.: General Counsel

511 Benedict Avenue

Tarrytown, NY 10591

In the case of UBI, to:

UBI Name: Universal Biosensors Pty, Ltd.

Attn.: Chief Financial Officer

Address: 1 Corporate Avenue Rowville VIC 3178

or to such other person or address as UBI may from time to time furnish to SHDI.

 

19.2

UBI Not Agent or Legal Representative

In fulfilling its obligations under this Agreement, each party will be acting as
an independent contractor. Nothing contained in this Agreement will be construed
to place the Parties in a relationship of employee and employer, joint
venturers, or principal and agent. Neither Party is authorized to assume or
undertake any obligation of any kind, express or implied, on behalf of the other
Party. Each Party will control and be responsible for its own business
operations, insurance, and the compensation, wages, taxes, withholding,
benefits, and conditions of employment of its personnel. Without limiting the
generality of the foregoing, the Parties specifically acknowledge that each
Party is acting as an independent entity hereunder and not as a sales agent or
other representative of the other Party. This Agreement does not authorize or
appoint either Party as the agent or legal representative of the other Party for
any purpose whatsoever. Neither Party is granted any right or authority, and the
Parties hereby expressly disclaim any right or authority and agrees not to
represent to any Party a right or authority, to create or assume any obligation
or responsibility, express or implied, on behalf of or in the name of the other
Party or to bind the other Party in any manner.



--------------------------------------------------------------------------------

19.3

Entire Agreement

This Distribution Agreement, including the Supply Agreement, including the
Exhibits hereto which are incorporated as an integral part of this Distribution
Agreement, constitutes the entire agreement and understanding of the Parties
relating to the subject matter hereof, and supersedes all prior agreements, oral
or written, and all negotiations, conversations or discussions heretofore had
between SHDI and UBI related to this Distribution Agreement. No modification of
or amendment to this Distribution Agreement, nor any waiver of any rights under
this Distribution Agreement, will be effective unless set forth in writing
signed by authorized representatives of both Parties.

 

19.4

Assignment

 

(a)

UBI shall not, either in whole or in part, assign any rights, duties or
obligations under this Agreement or subcontract any part or all of UBI’s
obligations hereunder to any third party without the express prior written
approval of SHDI, which shall not be unreasonably withheld or delayed.
Irrespective of SHDI’s approval, UBI remains solely responsible for the proper
selection and supervision of its assignees and subcontractors.

 

(b)

Without prejudice to SHDI’s discretion to grant such approval or not, SHDI will
in no case grant such approval unless the third party enters into an agreement
with UBI whereby such third party agrees to be bound by compliance provisions at
least equivalent to those required by this Agreement.

 

(c)

SHDI may assign this Agreement at its discretion provided it gives UBI at least
thirty (30) days prior written notice.

 

19.5

No Implied Waiver

The failure of either Party at any time to require performance by the other
Party of any provision hereof shall not affect in any way the full right to
require such performance at any time thereafter. Furthermore, the waiver by
either Party of a breach of any provision hereof shall not be taken or held to
be a waiver of the provision itself.

 

19.6

Controlling Law

The validity, interpretation and performance of this Agreement shall be
controlled, governed, enforced and construed in accordance with the substantive
laws of New York without regard to its provisions on conflicts of law. The
United Nations Convention on Contracts for the International Sale of Goods
(CISG) shall not apply.

 

19.7

Dispute Resolution

The Parties agree that any dispute arising under or relating to the Parties’
rights and obligations under this Distribution Agreement shall be resolved in
accordance with Article 14 of the Parties’ Supply Agreement.

 

19.8

Severability

In the event that any provision of this Distribution Agreement is adjudicated
invalid, illegal or unenforceable, such adjudication will not affect the
validity, legality or enforceability of any other provision of this Distribution
Agreement. The Parties shall replace the invalid, illegal or unenforceable
provision by a valid, legal and enforceable provision which economically best
meets the intention of the Parties.



--------------------------------------------------------------------------------

19.9

Force Majeure

The obligations of either Party to perform under this Distribution Agreement
shall be excused during each period of delay caused by matters such as strikes,
shortages of power or raw material, government orders or acts of God, which are
reasonably beyond the control of the Party obligated to perform.

 

19.10

Counterparts

This Distribution Agreement shall be executed in two (2) or more counterparts in
the English language, and each such counterpart shall be deemed an original
hereof. In case of any conflict between the English version and any translated
version of this Agreement, the English version shall govern.

Dated: September 18, 2019

 

Siemens Healthcare Diagnostics Inc.       UBI: By:  

/s/ Vivek Mehrotra                                        

      By:  

/s/ Craig Coleman                                        

Name:   Vivek Mehrotra       Name:   Craig Coleman Title:   Head Finance POC    
  Title:   Director By:  

/s/ Christoph Pedain

      By:  

/s/ Salesh Balak

Name:   Christoph Pedain       Name:   Salesh Balak Title:   Head POC      
Title:   CFO

List of Exhibits:

Exhibit 1:    Definition of Field for Distribution License Exhibit 2:    SHDI
Information, including Pricing Information Exhibit 3:    Bank Guarantee Exhibit
4:    Supplier/Distributor Code of Conduct Exhibit 5:    [***]



--------------------------------------------------------------------------------

EXHIBIT 1

Definition of Field for Distribution License

“Field” shall mean [***]. [***]. [***].

[***].



--------------------------------------------------------------------------------

EXHIBIT 5

[***]

[***]. [***]. [***]. [***].

[***]. [***]. [***]. [***]. [***].

[***].

[***]. [***]. [***].

[***].

[***].

[***].

[***].

[***]. [***]. [***].

[***]. [***].



--------------------------------------------------------------------------------

*Certain identified information has been excluded from this exhibit because it
is

both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

The redacted confidential portions of the exhibit are marked by [***].

CONFIDENTIAL SETTLEMENT AND TERMINATION AGREEMENT

This Confidential Settlement and Termination Agreement, dated as of
September 18, 2019, consistent with and as structured on the agreed upon
Settlement Term Sheet, executed on September 8, 2019 (the “Settlement Term
Sheet”), attached hereto (the “Settlement Agreement”) is entered into by and
between Universal Biosensors, Inc. and Universal Biosensors Pty Ltd
(collectively, “UBI”), on the one hand, and Siemens Healthcare Diagnostics Inc.
(“SHDI”), on the other hand (each a “Party” and together the “Parties”).

WHEREAS, on September 9, 2011, UBI and SHDI entered into a Collaboration
Agreement and a Letter Agreement, on September 20, 2012 a Supplemental
Agreement, on December 12, 2014 a Xprecia Stride Letter Agreement, and
subsequent various amendments to the Collaboration Agreement (collectively, the
“Collaboration Agreement”) under which UBI and SHDI agreed to, among other
things, collaborate together on UBI’s development of a PT/INR test strip and
associated reader (the PT/INR test strip and the associated reader shall
hereinafter be collectively referred to as the “Stride Product”), for UBI to
modify the test strip and develop certain additional coagulation-related test
strips and a second reader (collectively, the “Prime Product”), and for SHDI to
obtain regulatory approval, commercialize, market, and sell in the hospital
point-of-care coagulation market the Stride Product and the Prime Product,
subject to the terms and conditions set forth in the Collaboration Agreement;
and

WHEREAS, on September 20, 2012, SHDI and UBI entered into a Supply Agreement
addressing, among other things, UBI’s sale and SHDI’s purchase of certain
products from UBI pursuant to the Collaboration Agreement (the “Supply
Agreement,” and collectively with the Collaboration Agreement, the
“Agreements”); and



--------------------------------------------------------------------------------

WHEREAS, since 2018, SHDI and UBI have been engaged in a dispute regarding their
respective obligations under the Collaboration Agreement and Supply Agreement;
and

WHEREAS, on November 12, 2018, pursuant to section 14.1 of the Collaboration
Agreement, UBI filed a request for non-binding mediation under the International
Institute for Conflict Prevention & Resolution Mediation Procedure (the
“Mediation”); and

WHEREAS, during the course of the Mediation, each Party alleged certain
respective claims and defenses against the other Party; and each Party denies
the allegations/claims asserted by the other Party; and

WHEREAS, as set forth herein, the Parties now desire to amicably resolve the
disputes encompassed in the Mediation without resort to arbitration on those
disputes, as well as any and all other disputes between the Parties that could
potentially arise out of, concern, or relate in any way to the Agreements and/or
the parties’ relationship created by the Agreements (the “Disputes”);

NOW THEREFORE, in consideration of the recitals set forth above and the promises
made in this Settlement Agreement, and for other good and valuable
consideration, the receipt and the legal sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

1.    Payment. UBI shall pay to SHDI Eleven Million United States Dollars
($11,000,000.00 USD) [***], mutual termination of the Collaboration Agreement,
and for other just and adequate consideration as set forth in this Settlement
Agreement, as follows:

a)    Eleven Million Dollars ($11,000,000.00 USD) shall be paid by UBI to SHDI,
Point of Care Business (the “Settlement Payment”) not later than five (5) days
after the execution of this Settlement Agreement (the date of execution of this
Settlement Agreement shall be referred to as the “Execution Date”) by wire
transfer to the following bank account:

[***]



--------------------------------------------------------------------------------

2.    Market Rights. In consideration of the terms contained in this Settlement
Agreement, and upon SHDI’s receipt of the Settlement Payment, SHDI relinquishes
its exclusive right to commercialize and distribute UBI’s Stride and Prime
Products to the professional Point of Care market segment, except SHDI retains
certain non-exclusive distribution and other rights as agreed to by the Parties
[***], and except as otherwise may be agreed to by the Parties in any subsequent
distribution arrangement. For the avoidance of doubt, the rights transferred to
UBI pursuant to this Settlement Agreement include, among other things, any
rights and/or obligations necessary to seek regulatory registration and approval
in jurisdictions whether or not the Stride or Prime Product is currently sold
there, or where additional or further regulatory registrations and/or approvals
are or become necessary. [***].

3.    UBI’s Release. In consideration of the terms contained in this Settlement
Agreement, and upon SHDI’s receipt of the Settlement Payment, with respect to
events from the beginning of time to the date of this Settlement Agreement, UBI,
on behalf of itself, its predecessors, parents, successors, affiliates,
subsidiaries, assigns, beneficiaries, heirs, agents, officers, directors,
shareholders, employees, attorneys, and representatives, and all persons acting
by, through, under, or in concert with them, and each of them (the “UBI
Releasors”), fully release and forever discharge SHDI, together with its
respective predecessors, parents, successors, affiliates, subsidiaries, assigns,
beneficiaries and heirs, and all of its respective current and former directors,
officers, employees, insurers, agents, attorneys, and representatives (the “SDHI
Releasees”), from all known and unknown claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, debts,
judgments, suits, rights, demands, fees, and expenses



--------------------------------------------------------------------------------

(including attorney’s fees and costs actually incurred), of any nature
whatsoever, whether in law or in equity, whether based on contract, statute,
regulation, tort or otherwise, whether or not apparent or yet to be discovered,
under or related to the Agreements or any transactions thereunder, their
negotiation, execution, performance, any breaches thereof, or their termination,
or the relationship between the Parties created by the Agreements, but excluding
any claims relating to the enforcement of this Settlement Agreement, which are
expressly reserved. To the extent that California or other law may be
applicable, the UBI Releasors hereby agree that the provisions of Section 1542
of the Civil Code of the State of California and all similar federal or state
laws, rights, rules or legal principles of any other jurisdiction which may be
applicable hereto, to the extent they apply to any of the matters released
herein, are hereby knowingly and voluntarily waived and relinquished by the UBI
Releasors, to the fullest extent that such rights and benefits pertaining to the
matters released herein may be waived, and the UBI Releasors hereby agree and
acknowledge that this waiver is an essential term of this release, without which
the release provided to the UBI Releasees by SHDI Releasors (each defined below)
would not have been given. This release shall not affect UBI’s indemnification
obligations under Section 17.2 of the Collaboration Agreement with respect to
third party claims which may be raised against SHDI by third parties after the
Execution Date and during [***], and further, does not affect any of UBI’s
ongoing obligations under the Parties’ Supply Agreement, which remains in effect
except as otherwise modified.

4.    SHDI’s Release. In consideration of the terms contained in this Settlement
Agreement, and upon SHDI’s receipt of the Settlement Payment, with respect to
events from the beginning of time to the date of this Settlement Agreement,
SHDI, on behalf of itself, its predecessors, parents,



--------------------------------------------------------------------------------

successors, affiliates, subsidiaries, assigns, beneficiaries, heirs, agents,
officers, directors, shareholders, employees, attorneys, and representatives,
and all persons acting by, through, under, or in concert with them, and each of
them (the “SDHI Releasors”), fully release and forever discharge UBI, together
with its respective predecessors, parents, successors, affiliates, subsidiaries,
assigns, beneficiaries and heirs, and all of its respective current and former
directors, officers, employees, insurers, agents, attorneys, and representatives
(the “UBI Releasees”), from all known and unknown claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, debts, judgments, suits, rights, demands, fees, and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, whether
in law or in equity, whether based on contract, statute, regulation, tort or
otherwise, whether or not apparent or yet to be discovered, under or related to
the Agreements or any transactions thereunder, their negotiation, execution,
performance, any breaches thereof, or their termination, or the relationship
between the Parties created by the Agreements, but excluding any claims relating
to the enforcement of this Settlement Agreement, which are expressly reserved.
To the extent that California or other law may be applicable, the SDHI Releasors
hereby agree that the provisions of Section 1542 of the Civil Code of the State
of California and all similar federal or state laws, rights, rules or legal
principles of any other jurisdiction which may be applicable hereto, to the
extent they apply to any of the matters released herein, are hereby knowingly
and voluntarily waived and relinquished by the SDHI Releasors, to the fullest
extent that such rights and benefits pertaining to the matters released herein
may be waived, and the SDHI Releasors hereby agree and acknowledge that this
waiver is an essential term of this release, without which the release provided
to the SDHI Releasees by the UBI Releasors would not have been given. This
release shall not affect SHDI’s indemnification obligations under Section 17.1
of the Collaboration Agreement with respect to third party claims which may be
raised



--------------------------------------------------------------------------------

against UBI by third parties after the Execution Date and during [***], and
further, does not affect any of SHDI’s ongoing obligations under the Parties’
Supply Agreement, which remains in effect except as otherwise modified.

5.    Supply Agreement. The Parties agree that the Supply Agreement shall remain
in effect except as otherwise modified herein or in a separate writing signed by
the Parties subsequent to or contemporaneous with the Execution Date.

6.    Collaboration Agreement. The Parties agree that the Collaboration
Agreement shall be terminated upon the Execution Date, with no further
obligations owing by either Party under it, except that, as set forth herein,
each Party’s indemnification obligations in Sections 17.1 and 17.2 of the
Collaboration Agreement shall survive.

7.    Confidentiality. This Settlement Agreement, its terms, and the
negotiations leading to this Settlement Agreement are confidential. No Party
shall disclose or cause to be disclosed the Settlement Term Sheet or this
Settlement Agreement, the terms of those agreements, or any communications
relating to the negotiation of those agreements to any person not a Party to
those agreements without the written consent of all Parties. Notwithstanding
anything contained within this Section 7, each Party may share the Settlement
Term Sheet and this Settlement Agreement, their terms, and the negotiations
leading to those agreements, with its respective lawyers, advisors, consultants,
accountants and auditors on a need to know basis provided these individuals
agree to use and maintain the information in a confidential manner consistent
with the provisions contained in this Settlement Agreement.

8.    Public Announcements. The Parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of press
releases related to this Settlement Agreement and any other subject matter
related to this Settlement Agreement, prior to the issuance thereof, except that



--------------------------------------------------------------------------------

a Party may issue such press releases and/or disclosures as it determines are
reasonably necessary to comply with applicable law (including disclosure
requirements of the U.S. Securities and Exchange Commission or with the
requirements of any stock exchange on which securities issued by a Party or its
Affiliates are traded). In the event of a public announcement that a Party
determines is necessary or prudent to comply with applicable law, to the extent
practicable under the circumstances, the Party making such announcement shall
use commercially reasonable efforts to provide the other Party with a copy of
the proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other Party a reasonable opportunity to review and
comment upon the proposed text.

9.    Representations. The Parties hereto each represent and warrant that:

a)    it is legally entitled and authorized to settle the claims being released
herein;

b)    it is authorized to bind the persons and entities on whose behalf it is
releasing the claims described herein;

c)    it has made no assignment or other transfer of any interest that it has in
the claims being released pursuant to this Settlement Agreement; and

d)    it has read and fully understands the provisions of this Settlement
Agreement to such Party’s satisfaction; and

e)    it is represented by counsel, or alternatively, had an opportunity to
consult with legal counsel of its choosing before executing this Settlement
Agreement.

10.    Attorneys’ Fees. Each Party is responsible for its own legal fees and
costs incurred through the Execution Date.



--------------------------------------------------------------------------------

11.    Entire Agreement. This Settlement Agreement is the complete agreement
between the Parties regarding the matters described herein, there being no prior
or other contemporaneous agreement or promise of any kind that modifies,
supplements or alters it, except as may be otherwise set forth herein. This
Settlement Agreement supersedes all previous communications, negotiations,
representations or agreements (whether oral or written) that may have been made
between the Parties, including but not limited to the Settlement Term Sheet and
all prior settlement term sheets with the exception of the Standstill Agreement
Extension dated as of August 15, 2019, but only until [***] is received by SHDI,
at which time the Standstill Agreement Extension shall be replaced as well. This
Settlement Agreement shall be binding upon and shall inure to the benefit of the
Parties and each of their respective successors and assigns.

12.    Governing Law. This Settlement Agreement shall be governed by,
interpreted under, and enforced in accordance with the laws of the State of New
York, without regard to the principles of conflicts of laws.

13.    Counterparts. This Settlement Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14.    Execution. A photocopy of the fully executed original of this Settlement
Agreement shall be deemed to be an original for any and all purposes.

IN WITNESS WHEREOF, the Parties, each intending to be legally bound hereby, have
caused this Settlement Agreement to be executed, on their own or through their
respective duly authorized officers.

Dated: September 18, 2019



--------------------------------------------------------------------------------

UNIVERSAL BIOSENSORS PTY LTD     UNIVERSAL BIOSENSORS, INC. Print Name:   Salesh
Balak     Print Name:   Craig Coleman Print Title:   CFO     Print Title:  
Director Signature:  

/s/ Salesh Balak                                        

    Signature:  

/s/ Craig Coleman                                    

SIEMENS HEALTHCARE DIAGNOSTICS INC.     SIEMENS HEALTHCARE DIAGNOSTICS INC.
Print Name:   Vivek Mehrotra     Print Name:   Christoph Pedain Print Title:  
Head Finance POC     Print Title:   Head POC Signature:  

/s/ Vivek Mehrotra

    Signature:  

/s/ Christoph Pedain